Exhibit 10.4

 

RESTRICTED STOCK CERTIFICATE

 

Non-transferable

 

GRANT TO

 

 

--------------------------------------------------------------------------------

(“Grantee”)

 

by Gold Kist Inc. (the “Company”) of

 

 

--------------------------------------------------------------------------------

 

shares of its common stock, $0.01 par value (the “Shares”)

 

pursuant to and subject to the provisions of the Gold Kist Inc. 2004 Long-Term
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages (the “Terms and Conditions”). By accepting the Shares, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Certificate and the Plan.

 

Unless vesting is accelerated in accordance with this Certificate or the Plan or
in the discretion of the Committee, the Shares will vest (become
non-forfeitable) in accordance with the following schedule:

 

Continuous Status as a

Participant

after Grant Date

--------------------------------------------------------------------------------

   Percent of Shares Vested


--------------------------------------------------------------------------------

Less than 1 Year

   0%

1 Year

   25%

2 Years

   50%

3 Years

   75%

4 Years

   100%

 

IN WITNESS WHEREOF, Gold Kist Inc., acting by and through its duly authorized
officers, has caused this Certificate to be executed as of the Grant Date.

 

GOLD KIST INC. By:  

 

--------------------------------------------------------------------------------

    Its: Authorized Officer Grant Date: January 24, 2005



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Grant of Shares. The Company hereby grants to the Grantee named on page 1
hereof (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Plan and in this award certificate (this
“Certificate”), the number of shares indicated on page 1 hereof of the Company’s
$0.01 par value common stock (the “Shares”). Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b), (c) or (d) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s
right, title and interest in and to the Restricted Shares as of the date of
employment termination, and such Restricted Shares shall revert to the Company
immediately following the event of forfeiture. The restrictions imposed under
this Section shall apply to all shares of the Company’s common stock or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the common stock of the Company.

 

3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 

(a) the third annual anniversary of the Grant Date; provided Grantee is then
still employed by the Company or an Affiliate; or

 

(b) the termination of Grantee’s employment by reason of death, Disability or
Retirement; or

 

(c) the termination of Grantee’s employment without Cause or resignation by
Grantee for Good Reason, if such event occurs within two years after a Change in
Control; or’

 

(d) the termination of Grantee’s employment for any reason during the 30-day
period beginning one year after a Change in Control.

 

4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws): “This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) contained in a Restricted Stock Certificate
between the registered owner of the shares represented hereby and Gold Kist Inc.
Release from such terms and conditions shall be made only in accordance with the
provisions of such Certificate, copies of which are on file in the offices of
Gold Kist Inc.” Stock certificates for the Shares, without the first above
legend, shall be delivered to Grantee or Grantee’s designee upon request of
Grantee after the expiration of the Restricted Period, but delivery may be
postponed for such period as may be required for the Company with reasonable
diligence to comply, if deemed advisable by the Company, with registration
requirements under the 1933 Act, listing requirements under the rules of any
stock exchange or the Nasdaq national market, and requirements under any other
law or regulation applicable to the issuance or transfer of the Shares.

 

5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Certificate, Grantee shall no longer have any rights as a stockholder with
respect to the Restricted Shares or any interest therein and Grantee shall no
longer be entitled to receive

 

- 2 -



--------------------------------------------------------------------------------

dividends on such stock. In the event that for any reason Grantee shall have
received dividends upon such stock after such forfeiture, Grantee shall repay to
the Company any amount equal to such dividends.

 

6. Beneficiary Designation. Grantee may, in the manner determined by the Board,
designate a beneficiary to receive any distribution with respect to the Shares
upon Grantee’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights hereunder is subject to all terms and
conditions of this Certificate and the Plan, and to any additional restrictions
deemed necessary or appropriate by the Board. If no beneficiary has been
designated or survives Grantee, payment shall be made to Grantee’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
Grantee at any time provided the change or revocation is filed with the Company.

 

7. Changes in Capital Structure. The provisions of the Plan shall apply in the
case of a change in the capital structure of the Company. Without limiting the
foregoing, in the event of a subdivision of the outstanding Stock (stock-split),
a declaration of a dividend payable in Stock, or a combination or consolidation
of the outstanding Stock into a lesser number of shares, the Shares then subject
to this Certificate shall automatically be adjusted proportionately.

 

8. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Shares first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from the award or any payment of any kind otherwise due to Grantee.

 

9. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
employment.

 

10. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

 

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

 

12. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

 

13. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Gold Kist Inc., 244 Perimeter Center Parkway, NE, Atlanta, Georgia,
20246; Attn: Secretary, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will be directed to the address of
Grantee then currently on file with the Company, or at any other address given
by Grantee in a written notice to the Company.

 

- 3 -